DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments presented during an interview on November 9, 2021, see interview summary with respect to the rejection of claim 18 have been fully considered and are persuasive.  The rejection of claim 18 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 7, 8, 11-15, 17, 18, 20, 21 and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) discloses a camera assembly (Figs. 2 and 4-8) comprising: a camera module (31), the camera module including a strip-shaped body (See fig. 4), the strip-shaped body including a front end portion (Taking figs. 4 and 7, the examiner is interpreting the front portion of the camera module to be the part toward the connecting pins 33a), a rear end portion (The examiner is interpreting the rear end portion as the part toward the side opposite to where the connecting pins 33a are), and a lens (34) located at a top of the strip-shaped 
Regarding claim 17, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) further fails to teach or reasonably suggest, including all the limitations of the present claim, that in a case where the camera module is used for front capture, driving, by the rear driver, the rear shaft to disengage from the rear end portion; and in a case where the camera module is used for rear capture, driving, by the front driver, the front shaft to disengage from the front-end portion, so that the forward turning drive device is in the initial state, and the backward turning drive device drives the camera module to rotate to be in the rear capture state as claimed.

Regarding claim 18, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) discloses an electronic apparatus (See figs. 2 and 4-8), comprising: an apparatus body (See fig. 2); and a camera assembly (Figs. 2 and 4-8) comprising: a camera module (31), the camera module including a strip-shaped body (See fig. 4), the strip-shaped body including a front end portion (Taking figs. 4 and 7, the examiner is interpreting the front portion of the camera module to be the part toward the connecting pins 33a), a rear end portion (The examiner is interpreting the rear end portion as the part toward the side opposite to where the connecting pins 33a are), and a lens (34) located at a top of the strip-shaped body between the front end portion and the rear end portion (See figs. 4 and 7), and the front end portion, the rear end portion and the lens are sequentially disposed along front-to-rear direction (See fig. 7); a front shaft device (See camera installing portion 50 which includes a connecting link 61 and link connecting portion 55), the front shaft 

Regarding claim 20, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) further fails to teach or reasonably suggest, including all the limitations of the present claim, a second shaft disposed between the second end and a second driver, and used to pivotally engage with the second end; a second driver disposed in the groove and connected to the second shaft, wherein the second driver is configured to drive the second shaft to pivotally engage with the second end or drive the second shaft to disengage from the second end; a first turning drive having a strip-shaped arc structure, wherein the first turning drive rotates around a center of an arc curve of the first turning drive; one end of the first turning drive in a circumferential direction is formed as a first drive end, the first drive end cooperates with the second end, so that the first turning drive drives the camera to rotate around the first shaft to be in a first capture state; and in the first capture state, the second end is lifted and the lens finds views towards the light exit side of the display screen; and a second turning drive having a strip-shaped arc structure, wherein the second turning drive rotates around a center of an arc curve of the second .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
November 9, 2021